ORDER
From April to October 2009, James Strowder purchased crack in large quantities and resold it to street-level buyers. He pleaded guilty to conspiracy to possess and distribute crack cocaine, 21 U.S.C. §§ 846, 841(a)(1), and to distribution of crack, id. § 841(a)(1). The two distribution counts involved only small amounts of crack, but the amount attributable to Strowder for the entire conspiracy was 86 grams and thus triggered for the conspiracy count a statutory minimum prison term of 10 years under the version of § 841 in force when the crime was committed. See 21 U.S.C. § 841(b)(l)(A)(iii) (2006). The district court sentenced Strowder to the statutory minimum for the conspiracy (and imposed the same sentence on the other counts, to run concurrently), and on appeal Strowder argues that the court should have applied the Fair Sentencing Act of 2010, Pub.L. No. 111-220,124 Stat. 2872, *507under which his minimum prison sentence would have been five years. See 21 U.S.C. § 841(b)(l)(B)(iii) (2006 & Supp. IV 2010).
The Fair Sentencing Act amended § 841(b)(1) by raising the amounts of crack mandating minimum prison sentences, and Strowder had urged the district court to sentence him according to those revisions because the legislation was enacted before his guilty plea. But the court reasoned, and we had held shortly before sentencing, that the amendments apply only to offenses committed after the legislation’s enactment. United States v. Fisher, 635 F.3d 336, 340 (7th Cir.2011); see United States v. Campbell, 659 F.3d 607, 609-10 (7th Cir.2011); United States v. Holcomb, 657 F.3d 445 (7th Cir.2011). Strowder recognizes that circuit precedent is against him, but presses his claim on appeal to preserve it for further review in the Supreme Court.
Accordingly, we AFFIRM the judgment of the district court.